Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, paragraph 3, filed 2/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed imaging system comprising, inter alia, a single optical body and a plurality of beam-deflecting facets, axially and radially separated with respect to one another, with non-beam-deflecting spaces in between, wherein the beam- deflecting facets are arranged along the optical body and configured to directly intercept the input beam-front and deflect different annular portions of the input beam-front outwards from the optical body, in a radial direction, to thereby generate from the optical element a series of axially separated annular projections of light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795